         Case 1:21-cv-02709-JGK Document 29 Filed 06/09/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DIBELLA ENTERTAINMENT, INC.,
                                                 21-cv-2709 (JGK)
                       Plaintiff,
                                                 ORDER
            - against -

O' SHAQUIE FOSTER,

                       Defendant.


JOHN G. KOELTL, District Judge :

     For reasons stated on the record at the conference today , the

pending requests for the temporary restraining order and

preliminary injunction are denied with leave to refile on proper

papers pursuant to Local Civil Rule 7.1 . The defendant shall file

the appropriate papers by June 11, 2021, the plaintiff will

respond by June 18, 2021, and the defendants will reply by June

23, 2021.

     The plaintiff may move on the counterclaims without a pre-

motion conference.

     The parties shall file a Rule 26(f) report by June 24, 2021.

SO ORDERED.

Dated:      New York, New York
            June 9, 2021



                                                         District Judge
